Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed 10/17/2019, which is a national stage application of PCT/KR2018/004201 filed 4/10/2018, which claims foreign priority to KR10/2017/0049658 filed 4/18/2017.

As filed, claims 7-25 are pending; and claims 1-6 are cancelled.

Election/Restrictions
Applicant’s election without traverse of Group II – Claims 14-25 in the reply filed on 1/28/2021 is acknowledged.

Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on1/28/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019; 5/1/2020; and 1/7/2021 has been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings of Fig. 2-4 are objected to because the texts and numbering in the y-axis and the table of Fig. 2 and 4, as well as the texts and numbering in the x- and y-axis of Fig. 3, are blurry and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The amendment filed 10/18/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “each of which is incorporated by reference herein in its entirety”.
MPEP 211.02 and MPEP 201.06(c)(IV) state the following in regard to “Incorporation by Reference” and PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to International applications:

MPEP 211.02, in-part
For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e)  or 120  and 37 CFR 1.78  for benefit of a prior-filed provisional application, nonprovisional application, international application designating the United States, or international design application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(b). The purpose of 37 CFR 1.57(b) is to 

MPEP 201.06(c)(IV), in-part
201.06(c)    37 CFR 1.53(b) and 37 CFR 1.63(d) Divisional-Continuation Procedure [R-07.2015]

IV. INCORPORATION BY REFERENCE 
An applicant may incorporate by reference the prior application by including, in the continuing application-as-filed, an explicit statement that such specifically enumerated prior application or applications are “hereby incorporated by reference.” The statement must appear in the specification. See 37 CFR 1.57(c)  and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuing application to include subject matter from the prior application(s), without the need for a petition provided the continuing application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter or in the specification. Note that for applications filed prior to September 21, 2004, if 
An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120  after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120  is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).

20.6    Confirmation of Incorporation by Reference of Elements and Parts 
(a) The applicant may submit to the receiving Office, within the applicable time limit under Rule 20.7, a written notice confirming that an element or part is incorporated by reference in the international application under Rule 4.18, accompanied by: 
(i) a sheet or sheets embodying the entire element as contained in the earlier application or embodying the part concerned; 
(ii) where the applicant has not already complied with Rule 17.1(a), (b) or (b-bis) in relation to the priority document, a copy of the earlier application as filed; 
(iii) where the earlier application is not in the language in which the international application is filed, a translation of the earlier application into that language or, where a translation of the international application is required under Rule 12.3(a)  or 12.4(a), a 
(iv) in the case of a part of the description, claims or drawings, an indication as to where that part is contained in the earlier application and, where applicable, in any translation referred to in item (iii). 

(b) Where the receiving Office finds that the requirements of Rule 4.18 and paragraph (a) have been complied with and that the element or part referred to in paragraph (a) is completely contained in the earlier application concerned, that element or part shall be considered to have been contained in the purported international application on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(c) Where the receiving Office finds that a requirement under Rule 4.18 or paragraph (a) has not been complied with or that the element or part referred to in paragraph (a) is not completely contained in the earlier application concerned, the receiving Office shall proceed as provided for in Rule 20.3(b)(i), 20.5(b)  or 20.5(c), as the case may be. 

20.7    Time Limit
(a) The applicable time limit referred to in Rules 20.3(a)  and (b), 20.4, 20.5(a), (b) and (c), and 20.6(a)  shall be: 
(i) where an invitation under Rule 20.3(a)  or 20.5(a), as applicable, was sent to the applicant, two months from the date of the invitation; 


(b) Where neither a correction under Article 11(2)  nor a notice under Rule 20.6(a)  confirming the incorporation by reference of an element referred to in Article 11(1)(iii)(d)  or (e) is received by the receiving Office prior to the expiration of the applicable time limit under paragraph (a), any such correction or notice received by that Office after the expiration of that time limit but before it sends a notification to the applicant under Rule 20.4(i)  shall be considered to have been received within that time limit.
4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority of an earlier application, the request may contain a statement that, where an element of the international application referred to in Article 11(1)(iii)(d)  or (e) or a part of the description, claims or drawings referred to in Rule 20.5(a)  is not otherwise  contained in the international application but is completely contained in the earlier application, that element or part is, subject to confirmation under Rule 20.6, incorporated by reference in the international application for the purposes of Rule 20.6. Such a statement, if not contained in the request on that date, may be added to the request if, and only if, it was otherwise contained in, or submitted with, the international application on that date. 
The instant application is a 371 application which has an International filing date of 4/10/2018.  See a partial capture of the BIB sheet of the instant application below.

    PNG
    media_image1.png
    347
    475
    media_image1.png
    Greyscale

The incorporation by reference statement is being added by way of an amendment filed 10/18/2019, which is after the instant application's International filing date of 4/10/2018.  Therefore, the “incorporation by reference” statement being added to the instant specification by way of the Preliminary Amendment is deemed new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claims 14 and 19, these claims are dependent of claim 7, which is withdrawn.  Without the structure of instant formula (I) explicitly recite in these claims, the Examiner finds that it is unclear to know which compounds are administered to the subject, which rendered these claims indefinite.
	To overcome this rejection, the Examiner would suggest that the Applicant amends these claims by incorporating the structure of instant formula (I) into these claims and making these claims independent.

b)	Regarding claim 20, the claim recites the phrase, “the control” wherein the word, “the”, requires antecedent basis, and it is unclear where applicant has defined “a” control in claim 19.  Without antecedent basis, the claim is rendered indefinite.

c)	Regarding claim 22, the claim recites the phrase, “the cell” wherein the word, “the”, requires antecedent basis, and it is unclear where applicant has defined “a” cell in claim 19.  Without antecedent basis, the claim is rendered indefinite.

d)	Regarding claims 15-18, these claims are dependent of claim 14, and they failed to correct the indefiniteness issue in claim 14, which rendered these claims indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 15, 17-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teaching of:
(a)	U.S. Patent Application Publication No. 2016/0243077, hereinafter Brown; and
(b)	“Indirubin-3’-Oxime Reverses Bone Loss in Ovariectomized and Hindlimb-Unloaded Mice Via Activation of the Wnt/β-Catenin Signaling”, hereinafter Zahoor.


Regarding claims 14, 15, 17-22, 24, and 25:
Determining the scope and contents of the prior art:   
a)	Brown, for instance, teaches the following compounds as indirubin-3’-oxime derivatives, and several indirubin-3’-oxime derivatives has been shown to be GSK-3 antagonists and Wnt canonical pathway agonists. 


    PNG
    media_image2.png
    155
    514
    media_image2.png
    Greyscale
(paragraph 0120, compound 12)

 
    PNG
    media_image3.png
    217
    199
    media_image3.png
    Greyscale
(structure of abovementioned compound 12)



    PNG
    media_image4.png
    82
    343
    media_image4.png
    Greyscale
(pg. 19, compound 396)

    PNG
    media_image5.png
    204
    206
    media_image5.png
    Greyscale
(structure of abovementioned compound 396)


    PNG
    media_image6.png
    82
    353
    media_image6.png
    Greyscale
(pg. 13, paragraph 0109)

b)	Zahoor, for instance, teaches that intraperitoneal injection of indirubin-3’-oxime increased bone mass and reversed bone loss in an ovariectomized mouse model of age-related osteoporosis via activation of the Wnt/β-catenin signaling.  In addition, indirubin-3’-oxime restored mass and density of bone in hindlimb-unloaded mice compared with control, suspended mice, demonstrating bone-restoration effects in non-aged–related osteoporosis.  Lastly, indirubin-3’-oxime enhances osteoblast differentiation.


    PNG
    media_image7.png
    194
    719
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    504
    745
    media_image8.png
    Greyscale

(pg. 1198, Fig. 1)

Ascertaining of the difference between the prior art and the claim at issue:   
a)	Brown, for instance, does not explicitly teach that the abovementioned substituted indirubin-3’-oximes has shown to increase bone mass/density and reverse bone loss in osteoporosis, as well as enhancing osteoblast differentiation.

b)	Zahoor, for instance, does not explicitly teach its indirubin-3’-oxime to be substituted.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the therapeutic utility of the substituted indirubin-3’-oximes of Brown, to include bone loss reversal, as well as bone mass/density enhancement, in osteoporosis, as taught by Zahoor, in order to arrive at the instantly claimed process because there is a reasonable expectation of success that the substituted indirubin-3’-oximes of Brown can also reverse bone loss and enhance bone mass/density in osteoporosis.  The difference between the indirubin-3’-oximes of Brown and Zahoor is the substitution, wherein the indirubin-3’-oximes of Brown is substituted and the indirubin-3’-oxime of Zahoor is unsubstituted.  Brown has indicated that these substituted indirubin-3’-oximes are Wnt agonists, which is the same therapeutic property as the unsubstituted indirubin-3’-oxime of Zahoor, and Wnt activation, as shown by Zahoor, has shown to reverse bone loss and enhance bone mass/density in osteoporosis. All of which indicated that the instant process is prima facie obvious over the combined teaching of Brown and Zahoor.


Claims 14-16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teaching of:
(a)	Synthesis of methoxy- and bromo-substituted indirubins and their activities on apoptosis induction in human neuroblastoma cells”, hereinafter Saito; and
(b)	Zahoor.


Regarding claims 14-16 and 19-23:
Determining the scope and contents of the prior art:   
a)	Brown, for instance, teaches the following compounds as indirubin-3’-oxime derivatives as chemotherapy drugs toward human neuroblastoma.

    PNG
    media_image9.png
    79
    518
    media_image9.png
    Greyscale
(abstract)

    PNG
    media_image10.png
    447
    314
    media_image10.png
    Greyscale
(pg. 5371, Figure 1, compound 15)

b)	Zahoor, for instance, teaches that intraperitoneal injection of indirubin-3’-oxime increased bone mass and reversed bone loss in an ovariectomized mouse model of age-related osteoporosis via activation of the Wnt/β-catenin signaling.  In addition, indirubin-3’-oxime restored mass and density of bone in hindlimb-unloaded mice compared with 


    PNG
    media_image7.png
    194
    719
    media_image7.png
    Greyscale

(abstract)


    PNG
    media_image8.png
    504
    745
    media_image8.png
    Greyscale

(pg. 1198, Fig. 1)

Ascertaining of the difference between the prior art and the claim at issue:   
a)	Saito, for instance, does not explicitly teach the abovementioned substituted indirubin-3’-oxime to increase bone mass/density and reverse bone loss in osteoporosis, as well as enhancing osteoblast differentiation.

b)	Zahoor, for instance, does not explicitly teach its indirubin-3’-oxime to be substituted.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the therapeutic utility of the substituted indirubin-3’-oximes of Saito, to include bone loss reversal in osteoporosis, as well as bone mass/density enhancement, as taught by Zahoor, in order to arrive at the instantly claimed process because there is a reasonable expectation of success that the substituted indirubin-3’-oximes of Saito can also reverse bone loss and enhance bone mass/density in osteoporosis.  The difference between the indirubin-3’-oximes of Saito and Zahoor is the substitution, wherein the indirubin-3’-oximes of Saito is substituted and the indirubin-3’-oxime of Zahoor is unsubstituted.  Both shared a common pharmacophore of indirubin-3’-oxime, and the therapeutic property of such pharmacophore, as taught by Zahoor, is Wnt activation, and such activation has shown to reverse bone loss and enhance bone mass/density in osteoporosis. All of which indicated that the instant process is prima facie obvious over the combined teaching of Saito and Zahoor.
Conclusion
Claims 14-25 are rejected.
Claims 7-13 are withdrawn.
Claims 1-6 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626